Citation Nr: 0013584	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  98-09 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a back disability, 
a bilateral leg disability, residuals of frostbite of the 
nose, hearing loss, tinnitus, and ischemic heart disease on a 
direct basis and for hypertension as secondary to post-
traumatic stress disorder. 

2.  Entitlement to increased evaluations for irritable bowel 
syndrome, rated as 10 percent disabling and for PTSD, rated 
as 30 percent disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's wife


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  


FINDINGS OF FACT

1.  The veteran's appeal was certified to the Board in 
January 2000.  

2.  In February 2000, the Board received a written statement 
from the veteran, requesting that his appeal be withdrawn.  


CONCLUSION OF LAW

Justiciable issues involving entitlement to service 
connection for a back disability, a bilateral leg disability, 
residuals of frostbite of the nose, hearing loss, tinnitus, 
ischemic heart disease on a direct basis, hypertension as 
secondary to post-traumatic stress disorder, and entitlement 
to increased evaluations for irritable bowel syndrome, rated 
as 10 percent disabling and for PTSD, rated as 30 percent 
disabling are not currently before the Board.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.204 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


An appellant may withdraw his appeal in writing at any time 
before the Board promulgates a final decision.  38 C.F.R. § 
20.204 (1999).  When an appellant does so, the withdrawal 
effectively creates a situation where there is a failure to 
allege error of fact or law.  Consequently, in such an 
instance, the Board does not have jurisdiction to review an 
appeal.  A dismissal is appropriate in such a case.  § 38 
U.S.C.A. § 7105(d)  (West 1991).  

The veteran submitted claims of entitlement to service 
connection for the issues listed on the first page of this 
decision in May 1997.  In October 1997, the RO granted 
service connection for PTSD and for irritable bile syndrome, 
and 30 and 10 percent evaluations were assigned, 
respectively.  Service connection for the remaining issues 
was denied.  In March 1998, the veteran disagreed with that 
determination.  A Statement of the Case was issued in May 
1998, and the veteran submitted a Substantive Appeal in June 
1998.  The appeal was certified to the Board in January 2000.  
In February 2000, the Board received a written statement from 
the veteran requesting that his appeal be withdrawn.  

Under the provisions of 38 C.F.R. § 20.204(b) and (c), a 
substantive appeal may be withdrawn in writing by the 
appellant, or in certain circumstances by the appellant's 
representative, at any time before the Board promulgates a 
decision.  As the veteran's above noted request to withdraw 
his appeal complies with 38 C.F.R. § 20.204(b) and (c), his 
appeal is not properly before the Board and must therefore be 
dismissed. 38 U.S.C.A. § 7105.


ORDER

The claims of entitlement to service connection for a back 
disability, a bilateral leg disability, residuals of 
frostbite of the nose, hearing loss, tinnitus, and ischemic 
heart disease on a direct basis and for hypertension as 
secondary to post-traumatic stress disorder are dismissed. 

The claims of entitlement to increased evaluations for 
irritable bowel syndrome, rated as 10 percent disabling and 
for PTSD, rated as 30 percent disabling are dismissed.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

